DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I without traverse (claims 1-10), and Species I without traverse (figs. 1-3; claims 1-5, and 8-9) in the reply filed on 03/21/2022 is acknowledged.
Claims 6-7, and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 03/21/2022 claims, is as follows: Claims 11-13 have been withdrawn; and claims 1-13 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 102016000082860 filed on 08/05/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Specification
The abstract of the disclosure is objected to for the use of reference numbers indicating different parts of the apparatus (e.g. 12, 14, 16, 18, and 20). Extensive mechanical and design details of the apparatus should not be given. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a heating device” in line 5
“device” is the generic placeholder. 
The limitation “an element for generating a flow of air” in line 5
“element” is the generic placeholder. 
In claim 9:
The limitation “a drive member” in line 2
“member” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a heating device" in line 5 of claim 1 has been described in originally-filed specification in para. 0040 as electric resistances, resistive bands, or resistive induction wires that generate heat. 
The limitation “an element for generating a flow of air" in line 5 of claim 1 has been described in originally-filed specification in para. 0062 as generator element 20 i.e. fan. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 9:
The corresponding structure of “drive member” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “drive member” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, para. 0064 describes the container 16 is rotated by a drive member 42 but it is impossible to determine what the corresponding structure of drive member 42 is.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "said at least one air flow generator element" in line 6 renders the claim indefinite because it lacks an antecedent basis. It is unclear whether it has antecedent basis to the limitation “at least an element” in line 5 of claim 1 or not. 
For the purpose of substantive examination, it is presumed that “said at least one air flow generator element” refers to the “at least an element” recited in line 5 of claim 1. 
In claim 9:
The claim limitation “drive member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “drive member” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Payen (US 20080163764) in view of Le Grand (US 20150374172)
Regarding Claim 1, Payen discloses an autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4) comprising a support body (housing 8) having an upper edge (annotated fig. 4), an openable lid (lid 8C) having a lower edge cooperating at least partly with the upper edge of the support body when the lid is closed (fig. 3), an internal container (food-receiver 2) which can be extracted/inserted with respect to said support body (housing 8) and open at the top (para. 0044; fig. 3), at least a heating device (heat-generator element 13) and at least an element (fan 15) for generating a flow of air toward the inside of said container (food-receiver 2) (para. 0098 and 0102), said at least one air flow generator element (fan 15) being connected to a sending aperture (ducting device 30) present in said lid (lid 8C) (para. 0096; figs. 3-4), wherein said sending aperture (ducting device 30) mating with the shape and the size of said upper edge of the support body (fig. 4)(it is evident from fig. 4 that the ducting device mates with the upper edge of the support body. It is noted the ducting device 30 arc-shaped which conforms to the arc shape of the upper edge of the support body), and has, in relation to a portion of its hollow toroidal development, an entrance (annotated fig. 3) disposed in cooperation with said heating device (heat-generator element 13), said sending aperture (ducting device 30) cooperating, when said lid (lid 8C) is in the closed position on said container (food-receiver 2), with a peripheral edge of said container (food-receiver 2) and communicating with the inside of said container (food-receiver 2) (para. 0101) (it is noted that the ducting device 30 directs heated air onto food 100 in the food-receiver 2), said sending aperture (ducting device 30) further comprising a circumferential slit (nozzle 5A) for allowing the flow of air circulating in the sending aperture to be directed toward the inside of said container (food-receiver 2) (para. 0101) (according to attached Webster definition of “slit” is long narrow opening. Attached Wikipedia page define “nozzle” as a tube of varying cross sectional area to direct flow of gas, which includes a slit. Therefore, the nozzle 5A, which is the slit, that surrounds the circumference or perimeter of the ducting device 30 is considered the circumferential slit). 

[AltContent: textbox (Upper edge of support body)][AltContent: arrow]
    PNG
    media_image1.png
    433
    602
    media_image1.png
    Greyscale

[AltContent: textbox (entrance)]
[AltContent: arrow]
    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

Payen does not disclose the sending aperture has a hollow toroidal shape. 
However, Le Grand discloses a sending aperture (conduit 22) has a hollow toroidal shape (it is noted according to attached Wikipedia page, “toroidal” is a surface of revolution with a hole in the middle. Conduit 22 is a surface with hole in the middle so the conduit 22 has the hollow toroidal shape). 

    PNG
    media_image3.png
    325
    409
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sending aperture of Payen to have hollow toroidal shape as taught by Le Grand, in order to incorporate known structure i.e. sending aperture having hollow toroidal shape to direct heated air onto food in the container. 

Regarding Claim 2, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said circumferential slit (nozzle 5A) has edges (air outlet 5) shaped to send a flow of air toward said container (food-receiver 2) in a direction incident on the food (para. 0052; fig. 3).  

Regarding Claim 3, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said circumferential slit (nozzle 5A) is configured to be positioned, when said lid (lid 8C) is closed, at least partly inside said container (food-receiver 2) (para. 0083; fig. 4).  

Regarding Claim 4, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), and further comprising a return exit (path of hot air 4 that exits from food-receiver 2 marked by arrows in fig. 3) provided with an annular pipe (louvered intake 6A comprises air intake orifices that are ring-shaped; fig. 3) installed between said support body (housing 8) and said container (food-receiver 2) to discharge the flow of used air from said container (food-receiver 2) (para. 0058) (it is noted the arrows of flow of air indicates air circulates into the receiver 2 through the nozzle 5A and around the receiver 2 through the louvered intake 6A).  

Regarding Claim 5, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said annular pipe (louvered intake 6A) has a plurality of fissures (orifices) disposed along the development of the annular pipe and in relation to an upper edge of the support body (housing 8) (para. 0058; fig. 3) (it is noted that louvered intake 6A comprises orifices as shown in fig. 3 through which air enters the louvered intake 6A in comparison to the upper edge of the housing 8 which is solid).  

Regarding Claim 8, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said circumferential slit (nozzle 5A) faces said peripheral edge (edge of food-receiver 2) (para. 0083; fig. 3). 
Payen does not disclose said circumferential slit develops on a lower circumference with respect to said peripheral edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the displacement of the circumferential slit with respect to said peripheral edge of the container is merely a design choice, in order to direct heated air onto food in the container. 

Regarding Claim 9, Payen discloses the autonomous apparatus for cooking food (appliance 1 for food 100; figs. 3-4), wherein said container (food-receiver 2) is rotatable around an axis of rotation by means of a drive member (para. 0120-0121; fig. 5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Longhi (US 20110256285) discloses a grid bottom wall 33 for suctioning air from container 3, a grid side wall 34 for radial air delivery into the container (para. 0045). 
Hansen (US 2966573) discloses a annular baffle 23 with holes through which air passes (col. 2, lines 45-50). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761